DETAILED ACTION
This action is in response to the submission filed on 9/25/2020.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “model generation component configured to”, “simulation component configured to”, “analytics component configured to”, “program generation component configured to”, “human-machine interface (HMI) component configured to generate a visualization program configured to”, and “device interface component configured to”,  in claims 1, 8, 9, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: see for example paragraphs [0065], [0319], and [0328].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a user interface component configured to” in claim 1. See paragraphs [0089], [0091], and [0094] for corresponding structure. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0274558 (“Strohmenger”) in view of US 20180074477 (“Burkhard”).
Regarding claims 1, 14 and 19, Strohmenger teaches:
A system, comprising: a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components (Strohmenger: Figure 23), the executable components comprising:

a user interface component configured to render a development interface that facilitates design of a system (Strohmenger: para [0099], “in response to input information selecting an item(s) of information on the first information portion 602 (e.g., as received from the communication device 320 or as received via another user interface) and/or based at least in part on an identified role (e.g., operator, supervisor, technician, or other type of role) of the user with respect to the industrial automation system 304, the visualization component 322 can modify the information visualization (e.g., information display 600) being presented to the user (e.g., via the communication device 320 or the other user interface) to present (e.g., display), to the user, a customized visualization (e.g., customized information display 700) that can comprise a detailed (e.g., more detailed) information display 702 that can provide (e.g., expose, present) additional information regarding the selected item(s) of information in the first information portion 602 that can be beyond the amount of information presented for that item(s) of information in the first information portion 602”; para [0055], “action by the user to facilitate improving the operation of the second industrial process 112. In response to the instructions, recommendation, or other correlation-related information, the user can take appropriate action (e.g., can change the current parameter settings of the industrial device 110 to the modified parameter settings).”), and 

to receive design input via interaction with the development interface (Strohmenger: para [0038], “The analytics component can communicate the notification, recommendation, or instruction to a user associated with the industrial automation system(s) or to the industrial automation system(s) (e.g., to the industrial asset), wherein the user or industrial automation system(s) can consider or take action (e.g., corrective or preventive action) in response to the notification, recommendation, or instruction to facilitate rectifying or avoiding the deviation”; para [0055], “action by the user to facilitate improving the operation of the second industrial process 112”), 

wherein the design input selects virtualized modules representing components for inclusion in system and defines connections between the modules (Strohmenger: para [0130], “[0130] In yet another aspect, the analytics component 1000 can contain a data store 1032 that can store data structures (e.g., user data, metadata); code structure(s) (e.g., modules, objects, classes, procedures), commands, or instructions; industrial data or other data associated with industrial automation systems or industrial enterprises; customer or client related information; data relating to analytics-related, visualization-related, model-related, or virtualization-related services in connection with industrial automation systems; parameter data; algorithms (e.g., algorithm(s) relating to performing analytics, determining correlations between respective items of interest associated with an industrial automation system, generating visualizations of data, ranking correlations in order of priority; algorithm(s) relating to generating or updating model or a virtualized industrial automation system that can represent an industrial automation system, including its industrial devices, industrial processes, industrial assets, network-related devices, interrelationships between such devices, processes, or assets; or algorithm(s) relating to remotely interacting with (e.g., monitoring, tracking, controlling, etc.) an industrial automation system using an associated model or virtualized industrial automation system); defined analytics criteria; defined modeling criteria; defined virtualization criteria; other operation criteria; and so on”); 

a model generation component configured to generate a automation model based on the design input (Strohmenger: para [0081], “The modeler component 222 can model the industrial automation system 204, including modeling industrial assets (e.g., 210, 212, 214), legacy industrial assets, network-related devices (e.g., of the network component 216), and/or legacy network-related devices, based at least in part on the respective information obtained from the industrial assets (e.g., 210, 212, 214), network component 216, and/or communication device 220, to generate the interactive model 224 (e.g., a data-rich interactive model) of the industrial automation system 204. To facilitate generating a model 224 that can correspond to and be associated with (e.g., can interact or be interfaced with) the industrial automation system 204, the modeler component 222 can access the data store 208 (e.g., cloud-based data store) to obtain a set of data relating to the industrial automation system 204 and/or another industrial automation system (e.g., another system comprising an industrial device(s), process(es), and/or asset(s) that can be the same or similar to an industrial device(s) 210, process(es) 212, and/or asset(s) 214 of the industrial automation system 204)”); and 

a simulation component configured to execute a simulation of the system based on the automation model (Strohmenger: para [0129], “generating a simulation model of an industrial automation system, performing simulation operations using simulation models performing other analytics-related, visualization-related, model-related, or virtualization-related operations” ), and 

to store simulated result data generated based on a result of the simulation (Strohmenger: para 0129], “generating a simulation model of an industrial automation system, performing simulation operations using simulation models performing other analytics-related, visualization-related, model-related, or virtualization-related operations”; Fig. 23, “Memory Storage”, “System Memory”, “Disk Storage”).

Strohmenger does not teach that the simulated system is a LSM transport system based on a track automation. Burkhard does teach:
linear synchronous motor (LSM) transport system (Burkhard: para [0100], “In connection with the views and examples of FIGS. 1-9 (including FIGS. 1A to 1L), wherein like numbers indicate the same or corresponding elements throughout the views, a track system 20 is shown in FIG. 1 to include a track 22 and a plurality of vehicles 24 that are propellable along the track 22. The track system 20 can comprise any suitable type of system. In some embodiments, the track system 20 can be a linear synchronous motor (LSM) based system that facilitates propulsion of the vehicles 24 along the track 22 using electromagnetic force (EMF). In other embodiments, the track system can be a system in which the vehicles are propelled in some other manner, such as by individual servo motors. In the embodiment shown, however the vehicles are propelled by a linear synchronous motor (LSM) based system”); 

track modules representing components for inclusion in the LSM transport system and defines connections between the track modules  (Burkhard: para [0100], “linear synchronous motor (LSM) based system”; para [0123], “such as shown in FIG. 1H, there can be additional primary transport loops 76A vertically arranged over another primary transport loop 76. The primary transport loops 76 and 76A may have a common footprint, though the various primary transport loops have varying vertical elevations. In other cases, the primary transport loops 76 and 76A need not have a common footprint. FIG. 1H shows an example of portions of a track that are vertically arranged with respect to each other which are connected by an inclined on ramp or off ramp. It is also possible for secondary transport portions 78 to be similarly vertically arranged with respect to each other; or, with respect to primary transport loops 76. Any of these sections of track can similarly be connected by on ramps and/or off ramps”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger (directed to simulation of industrial automation) and Burkhard (directed to a LSM transport system) and arrived at simulation of a LSM transport system. One of ordinary skill in the art would have been motivated to make such a combination because simulations offer a chance to test scenarios that depict changes, which is a cheaper, faster, and more efficient way than real-world design changes which “are often time consuming and expensive due to the associated equipment downtime” (Burkhard: para [0002]).

Regarding claim 2, Strohmenger does not teach but Burkard does teach:
The system of claim 1, wherein the virtualized track modules represent at least one of a straight motor module, a curved motor module, a track controller (Burkhard: para [0182], “FIG. 9, the control system 62 can include a vehicle position controller 104, a product scheduling controller 106, and a track system controller 108, that are communicatively coupled with each other and can cooperate to facilitate producing finished products”), a basic station, a grouping station, a distribution station, a merge node, a diverge node, a mover, a right switch, a left switch, a station loader, a station shifter, or a terminal.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger (directed to simulation of industrial automation) and Burkhard (directed to a LSM transport system) and arrived at simulation of a LSM transport system. One of ordinary skill in the art would have been motivated to make such a combination because simulations offer a chance to test scenarios that depict changes, which is a cheaper, faster, and more efficient way than real-world design changes which “are often time consuming and expensive due to the associated equipment downtime” (Burkhard: para [0002]).

Regarding claim 4, Strohmenger teaches:
The system of claim 1, wherein a virtualized module, of the virtualized modules (Strohmenger: para [0130], “[0130] In yet another aspect, the analytics component 1000 can contain a data store 1032 that can store data structures (e.g., user data, metadata); code structure(s) (e.g., modules, objects, classes, procedures), commands, or instructions; industrial data or other data associated with industrial automation systems or industrial enterprises; customer or client related information; data relating to analytics-related, visualization-related, model-related, or virtualization-related services in connection with industrial automation systems; parameter data; algorithms (e.g., algorithm(s) relating to performing analytics, determining correlations between respective items of interest associated with an industrial automation system, generating visualizations of data, ranking correlations in order of priority; algorithm(s) relating to generating or updating model or a virtualized industrial automation system that can represent an industrial automation system, including its industrial devices, industrial processes, industrial assets, network-related devices, interrelationships between such devices, processes, or assets; or algorithm(s) relating to remotely interacting with (e.g., monitoring, tracking, controlling, etc.) an industrial automation system using an associated model or virtualized industrial automation system); defined analytics criteria; defined modeling criteria; defined virtualization criteria; other operation criteria; and so on”);

Strohmenger does not teach but Burkhard does teach:
at least one of a three-dimensional visual representation of a corresponding track component, dimensions of the corresponding track component, one or more physical properties of the corresponding track component, or a controller code segment for controlling the corresponding track component (Burkhard: para [0182], “Referring now to FIG. 9, the control system 62 can include a vehicle position controller 104, a product scheduling controller 106, and a track system controller 108, that are communicatively coupled with each other and can cooperate to facilitate producing finished products. The vehicle position controller 104 can include a positioning module 110 and an anti-collision module 112”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger (directed to simulation of industrial automation) and Burkhard (directed to a LSM transport system) and arrived at simulation of a LSM transport system. One of ordinary skill in the art would have been motivated to make such a combination because simulations offer a chance to test scenarios that depict changes, which is a cheaper, faster, and more efficient way than real-world design changes which “are often time consuming and expensive due to the associated equipment downtime” (Burkhard: para [0002]).

Regarding claims 5 and 16, Strohmenger does not teach but Burkhard does teach:
The system of claim 4, wherein the virtualized track module further defines properties that correspond to properties of the corresponding track component, and the properties comprise at least one of a dwell time, a path identifier (Burkhard: para [0223], “The iterative route identification process 405”), a station type, a motor type, a departure acceleration, a departure velocity, or an identifier of a next target station.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger (directed to simulation of industrial automation) and Burkhard (directed to a LSM transport system) and arrived at simulation of a LSM transport system. One of ordinary skill in the art would have been motivated to make such a combination because simulations offer a chance to test scenarios that depict changes, which is a cheaper, faster, and more efficient way than real-world design changes which “are often time consuming and expensive due to the associated equipment downtime” (Burkhard: para [0002]).

Regarding claim 6, Strohmenger and Burkhard teach:
The system of claim 5, wherein the model generation component is configured to set values of one or more of the properties in accordance with a subset of the design input received via interaction with the virtualized track modules, and the simulation component is configured to execute the simulation in accordance with the values of the one or more properties  (Strohmenger: para [0038], “The analytics component can communicate the notification, recommendation, or instruction to a user associated with the industrial automation system(s) or to the industrial automation system(s) (e.g., to the industrial asset), wherein the user or industrial automation system(s) can consider or take action (e.g., corrective or preventive action) in response to the notification, recommendation, or instruction to facilitate rectifying or avoiding the deviation”; para [0055], “action by the user to facilitate improving the operation of the second industrial process 112”; para [0129], “generating a simulation model of an industrial automation system, performing simulation operations using simulation models performing other analytics-related, visualization-related, model-related, or virtualization-related operations” ).

Regarding claims 7 and 17, Strohmenger teaches:
The system of claim 5, wherein the simulation component is further configured to execute multiple simulations of the system, based on the automation model, for multiple permutations of values of the properties, and to store multiple sets of the simulated result data respectively corresponding to the multiple permutations of values of the properties (Strohmenger: para [0129], “generating a simulation model of an industrial automation system, performing simulation operations using simulation models performing other analytics-related, visualization-related, model-related, or virtualization-related operations”; para [0069], “analytics management component 118 can adjust the formula and the baseline for the particular variable to reflect or correspond to the increased influence that the particular variable has on the output of the industrial automation system 104 (e.g., relative to other variables that can have an influence on the output of the industrial automation system 104. Conversely, if the analytics management component 118 determines that a formula associated with a particular variable has changed over time, with the particular variable becoming less of an influence on an output of the industrial automation system 104, the analytics management component 118 can adjust the formula and the baseline for the particular variable to reflect or correspond to the decreased influence that the particular variable has on the output of the industrial automation system 104 (e.g., relative to other variables that can have an influence on the output of the industrial automation system 104)”; multiple simulations can be run with multiple variables).

Strohmenger does not teach but Burkhard does teach:
LSM transport system, based on the track automation (Burkhard: para [0100], “In connection with the views and examples of FIGS. 1-9 (including FIGS. 1A to 1L), wherein like numbers indicate the same or corresponding elements throughout the views, a track system 20 is shown in FIG. 1 to include a track 22 and a plurality of vehicles 24 that are propellable along the track 22. The track system 20 can comprise any suitable type of system. In some embodiments, the track system 20 can be a linear synchronous motor (LSM) based system that facilitates propulsion of the vehicles 24 along the track 22 using electromagnetic force (EMF). In other embodiments, the track system can be a system in which the vehicles are propelled in some other manner, such as by individual servo motors. In the embodiment shown, however the vehicles are propelled by a linear synchronous motor (LSM) based system”);


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger (directed to simulation of industrial automation) and Burkhard (directed to a LSM transport system) and arrived at simulation of a LSM transport system. One of ordinary skill in the art would have been motivated to make such a combination because simulations offer a chance to test scenarios that depict changes, which is a cheaper, faster, and more efficient way than real-world design changes which “are often time consuming and expensive due to the associated equipment downtime” (Burkhard: para [0002]).

Regarding claims 8 and 18, Strohmenger teaches:
The system of claim 7, further comprising an analytics component configured to identify a set of simulated result data, of the multiple sets of the simulated result data, that satisfies a performance criterion specified by the design input, and to set values of the properties based on a permutation of values, of the multiple permutations, that yielded the set of simulated result data (Strohmenger: para [0064], “The defined analytics criteria can indicate or specify a defined threshold level of suitability or acceptability that can be applied to a baseline (e.g., performance baseline) by the analytics management component 118. The analytics management component 118 can set the respective baselines for the respective variables, wherein the respective baselines can be used as respective guidelines for satisfying (e.g., achieving) a desired production goal(s) (e.g., desirably high or efficient production output) for the industrial automation system 104, in accordance with defined operation criteria. The variables can be or can relate to, for example, a configuration of an industrial asset (e.g., 110, 112, 114) or network-related device, operational variable (e.g., speed of a conveyor), a production output(s), material inventory level, raw material cost, energy cost, employee behavior (e.g., amount or quality of work performed, attentiveness or focus on work tasks), or other variables. Based at least in part on the results of the data analysis, the analytics management component 118 also can determine respective impacts (e.g., negative impacts, positive impacts) of the respective variables on the operation of the industrial automation system 104, and can use these determined respective impacts of the respective variables to facilitate maintaining the respective baselines and satisfying the desired production goal(s)”; para [0129], “generating a simulation model of an industrial automation system, performing simulation operations using simulation models performing other analytics-related, visualization-related, model-related, or virtualization-related operations”).

Regarding claim 9, Strohmenger does not teach but Burkhard does teach:
The system of claim 8, further comprising a program generation component configured to generate an industrial control program based on the track automation model and the values of the properties (Burkhard: para [0204], “the production order can be generated from a customer order that is received at an upstream computer system (e.g., from a procurement software program). The upstream computer system can convey the production order to the product scheduling controller 106 which can then allocate packages to the unloading stations 90 for fulfillment (205). Packages are assigned to an unloading station 90 in a specific sequence, thusly establishing a production schedule for each unloading station 90. This sequence specifies the order of production of packages at each unloading station 90, but does not specify the sequence of production of packages by the overall track system 20”; Fig. 9, “System Controller”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger (directed to simulation of industrial automation) and Burkhard (directed to a LSM transport system) and arrived at simulation of a LSM transport system. One of ordinary skill in the art would have been motivated to make such a combination because simulations offer a chance to test scenarios that depict changes, which is a cheaper, faster, and more efficient way than real-world design changes which “are often time consuming and expensive due to the associated equipment downtime” (Burkhard: para [0002]).

Regarding claim 10, Strohmenger does not teach but Burkhard does teach:
The system of claim 9, wherein the industrial control program comprises at least a station instruction corresponding to a station defined in the track automation model, and the station instruction comprises parameters that correspond to the values of the properties (Burkhard: Fig. 8, “Filling/Capping Station”; para [0012], “a system for making fluent products is provided which comprises at least one container for holding a fluent material, a track system, a plurality of unit operation stations, and a plurality of vehicles propellable along the track system. The container has at least one opening and at least one closure is provided for selectively sealing the opening(s) of the container. One of the plurality of unit operation stations is disposed along the track system and configured to dispense fluent material into a container. Each container is disposed on a respective vehicle, and the plurality of vehicles are independently routable along the track system to deliver at least one container and at least one closure to at least one unit operation station for applying a closure onto a container.).

Regarding claim 11, Strohmenger teaches:
The system of claim 8, further comprising a human-machine interface (HMI) component configured to generate a visualization program configured to visualize operation of the system based on the automation model and the values of the properties (Strohmenger: para [0194] “any type of control, communications module, computer, Input/Output (I/O) device, sensor, actuator, and human machine interface (HMI) that communicate via the network, which includes control, automation, and/or public networks. The PLC or automation controller can also communicate to and control various other devices such as I/O modules including analog, digital, programmed/intelligent I/O modules, other programmable controllers, communications modules, sensors, actuators, output devices, and the like”; para [0012], “FIG. 3 illustrates a block diagram of an example system that can employs visualization tools or techniques that can facilitate presenting analytics-related information relating to an industrial automation system(s) to users”).

Strohmenger does not teach but Burkhard does teach:
LSM transport system based on the track automation (Burkhard: para [0100], “In connection with the views and examples of FIGS. 1-9 (including FIGS. 1A to 1L), wherein like numbers indicate the same or corresponding elements throughout the views, a track system 20 is shown in FIG. 1 to include a track 22 and a plurality of vehicles 24 that are propellable along the track 22. The track system 20 can comprise any suitable type of system. In some embodiments, the track system 20 can be a linear synchronous motor (LSM) based system that facilitates propulsion of the vehicles 24 along the track 22 using electromagnetic force (EMF). In other embodiments, the track system can be a system in which the vehicles are propelled in some other manner, such as by individual servo motors. In the embodiment shown, however the vehicles are propelled by a linear synchronous motor (LSM) based system”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger (directed to simulation of industrial automation) and Burkhard (directed to a LSM transport system) and arrived at simulation of a LSM transport system. One of ordinary skill in the art would have been motivated to make such a combination because simulations offer a chance to test scenarios that depict changes, which is a cheaper, faster, and more efficient way than real-world design changes which “are often time consuming and expensive due to the associated equipment downtime” (Burkhard: para [0002]).

Regarding claim 12, Strohmenger teaches:
The system of claim 9, further comprising a device interface component configured to retrieve live data from an industrial controller that executes the industrial control program to facilitate monitoring and control of the system, wherein the user interface component is configured to render an animation of the automation model based on the live data (Strohmenger: para [0103], “respective capture sub-components (e.g., 824, 826, 828) to capture video of respective portions of the industrial automation system 804 to generate real-time video streams of the respective portions of the industrial automation system 804”; para [0148], “Once deployed, some data items comprising the device model 1506 can be collected and monitored by the modeler system 1510 (or analytics system) on a real-time or near real-time basis”; para [0154], “In exchange, the vendor or technical support entity can agree to provide analytics-related services and/or model-related services (e.g., customized model-related services) to the customer (e.g., real-time or near real-time system monitoring; real-time or near real-time performance of analytics on data and determination of correlations relating to an industrial automation system; real-time or near real-time generation, updating, and/or use of a model or a virtualized industrial automation system associated with an industrial automation system, etc.).”).

Strohmenger does not teach but Burkhard does teach:
the LSM system of track automation (Burkhard: para [0100], “In connection with the views and examples of FIGS. 1-9 (including FIGS. 1A to 1L), wherein like numbers indicate the same or corresponding elements throughout the views, a track system 20 is shown in FIG. 1 to include a track 22 and a plurality of vehicles 24 that are propellable along the track 22. The track system 20 can comprise any suitable type of system. In some embodiments, the track system 20 can be a linear synchronous motor (LSM) based system that facilitates propulsion of the vehicles 24 along the track 22 using electromagnetic force (EMF). In other embodiments, the track system can be a system in which the vehicles are propelled in some other manner, such as by individual servo motors. In the embodiment shown, however the vehicles are propelled by a linear synchronous motor (LSM) based system”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger (directed to simulation of industrial automation) and Burkhard (directed to a LSM transport system) and arrived at simulation of a LSM transport system. One of ordinary skill in the art would have been motivated to make such a combination because simulations offer a chance to test scenarios that depict changes, which is a cheaper, faster, and more efficient way than real-world design changes which “are often time consuming and expensive due to the associated equipment downtime” (Burkhard: para [0002]).

Regarding claim 13, Strohmenger teaches:
The system of claim 12, wherein the device interface component is further configured to, in response to detection of a modification to the industrial control program implemented on the industrial controller, update at least one of the automation model or a visualization program that executes on a human-machine interface (HMI) terminal to reflect the modification (Strohmenger: para [0194] “any type of control, communications module, computer, Input/Output (I/O) device, sensor, actuator, and human machine interface (HMI) that communicate via the network, which includes control, automation, and/or public networks. The PLC or automation controller can also communicate to and control various other devices such as I/O modules including analog, digital, programmed/intelligent I/O modules, other programmable controllers, communications modules, sensors, actuators, output devices, and the like”; para [0012], “FIG. 3 illustrates a block diagram of an example system that can employs visualization tools or techniques that can facilitate presenting analytics-related information relating to an industrial automation system(s) to users”; para [0038], “The analytics component can communicate the notification, recommendation, or instruction to a user associated with the industrial automation system(s) or to the industrial automation system(s) (e.g., to the industrial asset), wherein the user or industrial automation system(s) can consider or take action (e.g., corrective or preventive action) in response to the notification, recommendation, or instruction to facilitate rectifying or avoiding the deviation”; para [0055], “action by the user to facilitate improving the operation of the second industrial process 112”).

Strohmenger does not teach but Burkhard does teach:
track automation (Burkhard: para [0008], “[0008] The systems and methods utilize an automated track system and a plurality of vehicles, at least some of which may be independently routable along the track system. The track system comprises a primary transport path and at least one secondary transport path. A plurality of articles are provided which comprise at least a first article and a second article. The first and second articles comprise components of the products to be produced. At least some of the vehicles may be independently routable along the track system to deliver the first and second articles to at least one of at least two unit operation stations.”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger (directed to simulation of industrial automation) and Burkhard (directed to a LSM transport system) and arrived at simulation of a LSM transport system. One of ordinary skill in the art would have been motivated to make such a combination because simulations offer a chance to test scenarios that depict changes, which is a cheaper, faster, and more efficient way than real-world design changes which “are often time consuming and expensive due to the associated equipment downtime” (Burkhard: para [0002]).

Claims 3, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0274558 (“Strohmenger”) in view of US 2018/0074477 (“Burkhard”), further in view of “High-Speed AMHS and Its Operation Method for 300-mm QTAT Fab” (“Wakabayashi”).
Regarding claims 3, 15 and 20, Strohmenger and Burkhard do not teach but Wakabayashi does teach:
The system of claim 1, wherein the simulated result data comprises at least one of process times for respective stations defined in the track automation model (Wakabayashi: page 317, “the 300-mm quick turn-around time (QTAT) production system was established using all-single-wafer processing and a high-speed automated material handling system”, “Process time includes theoretical process time among tools, time waiting for tool availability, and
time waiting for operators and engineers. Transfer time also includes theoretical transfer time on the AMHS and time waiting for all of the above. These waiting times are strongly related to
theoretical process time and theoretical transfer time because the time waiting for both processing and transfer can be described by queuing theory. Therefore, the reduction of theoretical time is very effective for achieving QTAT production”; page 319, “3) It provides direct delivery under any station conditions. Pull logic achieves a 21% or shorter cycle time than push logic according to the fab simulation results shown in Fig. 9”), mover arrival times for the respective stations, mover throughput statistics, mover queuing statistics, or mover distribution statistics.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Strohmenger and Burkhard (directed to simulation of industrial automation) and Wakabayashi (directed to processing time) and arrived at simulation of industrial automation with processing time. One of ordinary skill in the art would have been motivated to make such a combination  “improve transfer performance and operation efficiency” (Wakabayashi: page 321).




Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 2015/0064802: An integrated automation system for use in transporting samples between modules, the system can include a plurality of modules configured to be connected to one another for processing samples, each of the plurality of modules having an internal transport system.
US 2018/0076069: a track system and methods for transporting at least one container to one or more unit operation stations.
US 2018/0074478: a track system and methods for producing products based upon demand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148